Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.1 Page 1 of9

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIC FILED-GR
SOUTHERN DIVISION August 26, 2019 3:10 PM

CLERK OF COURT
U.S. DISTRICT COURT

) By mic scanneDev Jed Habel
RICKY R. FRANKLIN ) Civil Action No:
ar ) 1:19-cv-684
Plaintiff, ) Paul L. Maloney
) JURY DEMAND United States District Judge
v. )
)
LENDING CLOUD )
Defendant )
ORIGINAL COMPLAINT

NOW COMES the Plaintiff, RICKY R. FRANKLIN, by and through himself
and for his Complaint against the Defendant, Lending Cloud, and Plaintiff states as
follows:

NATURE OF THIS ACTION
1. Plaintiff brings this action for actual and statutory damages arising out of and
relating to the conduct of Defendant, to include all of its affiliates, subsidiaries,
and/or related entities, as well as all persons and entities acting on behalf of
Defendants, including but not limited to Lending Cloud, (hereinafter, LCD) and, in
negligently, knowingly, and/or willfully contacting Plaintiff on his cellular
telephone without his prior express written consent within the meaning of the

TCPA. This is an action for actual and statutory damages for violations of the
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.2 Page 2 of 9

Telephone Consumer Protection Act (hereinafter, “TCPA”), 47 U.S.C. section 227
et seq.

JURISDICTION & VENUE

2. Jurisdiction arises under the TCPA, pursuant to 28 U.S.C. sections 1331.
3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

PARTIES

4. RICKY R. FRANKLIN, (hereinafter, Plaintiff) is a natural person at all relevant

times residing in county of Henry, State of Georgia.

5. Defendant LCD, is a domestic company, with a corporate office located at
14200 Ironwood Dr. N.W. Grand Rapids, MI 49534.

6. At all relevant times, Defendants has conducted business in Georgia, solicited
business in Georgia, engaged in a persistent course of conduct in Georgia, or has

derived substantial revenue from services rendered in Georgia.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
(TCPA) 47 U.S.C §227

7. In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.3 Page 3 of 9

8. The TCPA regulates, inter alia, the use of automated telephone equipment, or
“predictive-dialers”, defined as equipment which “has the capacity...(a) to store or
produce telephone numbers to be:called, using a random or sequential number
generator; and (b) to dial such numbers. 47 U.S.C. § 227(a)(1). Specifically, the
plain language of section 227(b)(1)(A)(iii) prohibits the use of auto-dialers to make
any call to a wireless number in the absence of an emergency or the prior express
consent of the called party.’

9. According to findings by the Federal Communications Commission (FCC),
such calls are prohibited because, as Congress found, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also
recognized that wireless customers are charged for incoming calls whether they
pay in advance or after the minutes are used. *

10. Defendant has sent out thousands of unlawful text messages in violation of the
TCPA. Be effectuating these unauthorized text message calls (also known as

“SMS Messages”), Defendant has caused consumers actual harm, not only because

747 U.S.C. § 227 (b)(L)(A)Gii).
Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Red. 14014 (2003).
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.4 Page 4 of9

consumers were subjected to the aggravation that necessarily accompanies mobile
spam, but also because consumers frequently have to pay their cell phone service
providers for the receipt of such spam and such messages diminish cellular battery

life, waste data storage capacity, and are an intrusion upon seclusion.

11. In order to redress these injuries, Plaintiff brings this suit under the TCPA,
which specifically prohibits unsolicited voice and text calls to cell phones.
12. In recent years, marketers who often have felt stymied by federal laws limiting
solicitation by telephone, facsimile machine, and email have increasingly looked to
alternative technologies through which to send bulk solicitations cheaply.

A BRIEF OVERVIEW OF TEXT MESSAGING
13. One of the newest types of such bulk marketing is to advertise through Short
Message Services. The term “Short Message Service” or “SMS” describes a
messaging system that allows cellular telephone subscribers to use their cellular
telephones to send and receive short text messages, usually limited to 120-150
characters.
14. An “SMS message” is a text message call directed to a wireless device through
the use of the telephone number assigned to the device. When an SMS message
call is successfully made, the recipient’s cell phone rings, alerting him or her that a

call is being received.
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.5 Page 5of9

15. Unlike more conventional advertisements, SMS calls, and particularly wireless
or mobile spam, can actually cost their recipients money, because cell phone users
must frequently pay their respective wireless service providers either for each text
message call they receive or incur a usage allocation deduction to their text plan,
regardless of whether or not the message is authorized.

16. Most commercial SMS messages are sent from “short codes” (also known as
“short numbers”), which are special cellular telephone exchanges, typically only
five or six digit extensions, that can be used to address SMS messages to mobile
phones. Short codes are generally easier to remember and are utilized by
consumers to subscribe to such services such as television program voting or more
benevolent uses, such as making charitable donations.

17. A short code is sent to consumers along with the actual text message and
conclusively reveals the originator of the SMS message.

18. Text messages are “calls” within the context of the TCPA. See...Satterfield v.

Simon & Schuster, Inc., 569 F.3d (9" Cir. 2009).

ALLEGATIONS OF FACT
19. On or about the middle of July 2018, Plaintiff started receiving text messages
on his cellular phone from Defendant LCD about different types of loans from

short codes #365365, #46758, #33959. Some of the messages read as follows:
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.6 Page 6 of 9

Lending Cloud: new cars for zero down and under $149 a month even with
bad credit! Click here http;//carsforme.info.

Lending Cloud: buy a home with zero. begin search here: http://mortgages
321.info

Lending Cloud: Pre approved for a $1000 cash advance or $3,000 loan!
Payments of $11/week here http://findaloantoday.info.

20. Plaintiff has received at least 25 (twenty-five) text messages to his cellular
phone all coming from Defendant LCD in the form of an SMS marketing

messages.

21. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer”), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial
such numbers as specified by 47 U.S.C. § 227(a)(1)

22. The Federal Communication Commission (FCC), the organization that governs
the TCPA, has stated FCC interprets text messages to be “calls” under the TCPA,

therefore, prior express written consent is required for both calls and texts.

23. Plaintiff suffered actual damages in the form of embarrassment, humiliation
and anger as a result of the calls. The text messages are an invasion of privacy,
and harassment due to the continuous unwarranted texts that tied up Plaintiffs

phone line and drains battery life.
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.7 Page 7 of 9

COUNT I-TCPA

24. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
25. Using an auto-dialer and without prior express written consent, the Defendant
LCD, contacted the Plaintiff at least 25(twenty-five) times by means of automatic
dialing system to a cellphone or pager in violation of 47 U.S.C. §227(b)(1)(A)(iii).
26. The phone calls were made to Plaintiff without the number being provided to
Defendant, and without the prior express consent of Plaintiff.

. PRAYER FOR RELIEF
a) As aresult of Defendant LCD’s violations of 47 U.S.C. section 227et seq.,
Plaintiff is entitled to an award of $500.00 in statutory damages for each and every
call in violation of the statute, pursuant to 47 U.S.C. section 227(b)(3);
b) Assessing against LCD, all costs incurred by the Plaintiff; and
c) Awarding such other relief as justice and equity may require.

Respectfully submitted,

 

708 Brambling Way
Stockbridge, GA 30281
rrfrank 1 2@hotmail.com
678-650-3733
Case 1:19-cv-00684-PLM-PJG ECF No. 1 filed 08/26/19 PagelD.8 Page 8 of 9

 

PRESS FIRMLY To SEAL Pr PREss |

_

UNITED STATES
£. POSTAL SERVICE,

  

 

Ea Pa Retail
US POSTAGE PAID
$ Origin: 30281
7 3 5 08/23/19
fi 1282500381-10

PRIORITY MAIL 2-DAY ©

O Lb 5.60 Oz
1004

 

 

 

 

EXPECTED DELIVERY DAY: 08/26/19

SHIP To sd
TO: Pack
110 MICHIGAN ST NW scant

GRAND RAPIDS MI 49503-2300 ils
USPS TRACKING NUMBER :
TT
USPS.C{

; a 9505 5103 2551 9235 3677 49 ey
* Domestic only. * For Domestic shipsvefffs, the maximum weight is 70 Ibs. For International shipd

pac

‘uje6e - 3]9AD04 OSESIq ‘ajsem 49WNsUuOS-jsod Wwodj apew si adojaaua SIUL é »
; -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
9 PagelD.9 Page 9 of 9

   
     
     
   
 
  

Lee, dy

PRIORITY MAIL
MLY TO SEAL FLAT RATE
POSTAGE REQUIRED

j = ——

   

    
   

i ais vg
: §
gs
oy
es Gs
eS
PRIORITY  ggyympme =| i:
£5
*-M Al L* VISIT US AT USPS.COM* ze
a
FROM: : i
R. Franklin 5
a " “— Brambling Way ea
Stockbridge, GA 30281-9040 J $$
30
oh
gs
| sf
6S
TO: Checko# Cour 3
8a
| &\d ao
317 to LB
4a |
| lo Michigan | Be
56 WEL 38
| pa [
| 8
i aw
WISOs | £5
a
Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE § 8
Qa
=
KJ oy”
is, the maximum weight is 4 Ibs, i
e

   
 

fe
